 


109 HR 1636 IH: Clean Cruise Ship Act of 2005
U.S. House of Representatives
2005-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1636 
IN THE HOUSE OF REPRESENTATIVES 
 
April 14, 2005 
Mr. Farr (for himself, Mr. Shays, Mr. Abercrombie, Mr. Andrews, Mrs. Capps, Mr. Case, Mr. Grijalva, Mr. Holt, Mr. Honda, Mr. Lantos, Ms. Lee, Mr. McGovern, Mr. George Miller of California, Mr. Moran of Virginia, Mr. Pallone, Mrs. Tauscher, Mr. Weiner, Ms. Woolsey, Mr. Thompson of California, Mr. Udall of New Mexico, Ms. Carson, Mr. Stark, Ms. Schakowsky, Ms. Eshoo, Ms. DeLauro, and Ms. Linda T. Sánchez of California) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To establish national standards for discharges from cruise vessels into the waters of the United States, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Clean Cruise Ship Act of 2005. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Sec. 2. Findings and purposes 
Sec. 3. Definitions 
Sec. 4. Prohibitions and conditions regarding the discharge of sewage, graywater, or bilge water 
Sec. 5. Effluent limits for discharges of sewage and graywater 
Sec. 6. Inspection and sampling 
Sec. 7. Employee protection 
Sec. 8. Judicial review 
Sec. 9. Enforcement 
Sec. 10. Citizen suits 
Sec. 11. Alaskan cruise vessels 
Sec. 12. Ballast water 
Sec. 13. Funding 
Sec. 14. Effect on other law 
2.Findings and purposes 
(a)FindingsCongress finds that— 
(1)cruise vessels carry millions of passengers each year, and in 2001 carried 8,400,000 passengers in North America; 
(2)cruise vessels carry passengers to and through the most beautiful ocean areas in the United States and provide many people in the United States ample opportunities to relax and learn about oceans and marine ecosystems; 
(3)ocean pollution threatens the beautiful and inspiring oceans and marine wildlife that many cruise vessels intend to present to travelers; 
(4)cruise vessels generate tremendous quantities of pollution, including— 
(A)sewage (including sewage sludge); 
(B)graywater from showers, sinks, laundries, baths, and galleys; 
(C)oily water; 
(D)toxic chemicals from photo processing, dry cleaning, and paints; 
(E)ballast water; 
(F)solid wastes; and 
(G)emissions of air pollutants; 
(5)some of the pollution generated by cruise ships, particularly sewage discharge, can lead to high levels of nutrients that are known to harm and kill coral reefs and which can increase the quantity of pathogens in the water and heighten the susceptibility of many coral species to scarring and disease; 
(6)laws (including regulations) in effect as of the date of enactment of this Act do not provide adequate controls, monitoring, or enforcement of certain discharges from cruise vessels into the waters of the United States; and 
(7)to protect coastal and ocean areas of the United States from pollution generated by cruise vessels, new Federal legislation is needed to reduce and better regulate discharges from cruise vessels, and to improve monitoring, reporting, and enforcement of discharges. 
(b)PurposesThe purposes of this Act are— 
(1)to prevent the discharge of any untreated sewage or graywater from a cruise vessel entering ports of the United States into the waters of the United States; 
(2)to prevent the discharge of any treated sewage, sewage sludge, graywater, or bilge water from cruise vessels entering ports of the United States into the territorial sea; 
(3)to establish new national effluent limits and management standards for the discharge of treated sewage or graywater from cruise vessels entering ports of the United States into the exclusive economic zone of the United States in any case in which the discharge is not within an area in which discharges are prohibited; and 
(4)to ensure that cruise vessels entering ports of the United States comply with all applicable environmental laws. 
3.DefinitionsIn this Act: 
(1)CommandantThe term Commandant means the Commandant of the Coast Guard. 
(2)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. 
(3)Territorial sea 
(A)In generalThe term territorial sea means the belt of the sea measured from the baseline of the United States determined in accordance with international law, as set forth in Presidential Proclamation number 5928, dated December 27, 1988. 
(B)InclusionThe term territorial sea includes the waters lying seaward of the line of ordinary low water and extending to the baseline of the United States described in subparagraph (A). 
(4)Exclusive economic zoneThe term exclusive economic zone means the Exclusive Economic Zone of the United States established by Presidential Proclamation number 5030, dated March 10, 1983. 
(5)Waters of the United StatesThe term waters of the United States means the waters of the territorial sea, the exclusive economic zone, and the Great Lakes. 
(6)Great LakeThe term Great Lake means—  
(A)Lake Erie; 
(B)Lake Huron (including Lake Saint Clair); 
(C)Lake Michigan; 
(D)Lake Ontario; and 
(E)Lake Superior. 
(7)Cruise vessel 
(A)In generalThe term cruise vessel means a passenger vessel (as defined in section 2101(22) of title 46, United States Code), that— 
(i)is authorized to carry at least 250 passengers; and 
(ii)has onboard sleeping facilities for each passenger. 
(B)ExclusionsThe term cruise vessel does not include— 
(i)a vessel of the United States operated by the Federal Government; or 
(ii)a vessel owned and operated by the government of a State. 
(8)Passenger 
(A)In generalThe term passenger means any person on board a cruise vessel for the purpose of travel. 
(B)InclusionsThe term passenger includes— 
(i)a paying passenger; and 
(ii)a staffperson, such as a crew member, captain, or officer. 
(9)PersonThe term person means— 
(A)an individual; 
(B)a corporation; 
(C)a partnership; 
(D)a limited liability company; 
(E)an association; 
(F)a State; 
(G)a municipality; 
(H)a commission or political subdivision of a State; and 
(I)an Indian tribe. 
(10)CitizenThe term citizen means a person that has an interest that is or may be adversely affected by any provision of this Act. 
(11)Discharge 
(A)In generalThe term discharge means a release of any substance, however caused, from a cruise vessel. 
(B)InclusionsThe term discharge includes any escape, disposal, spilling, leaking, pumping, emitting or emptying of any substance. 
(12)SewageThe term sewage means— 
(A)human body wastes; 
(B)the wastes from toilets and other receptacles intended to receive or retain human body wastes; and 
(C)sewage sludge. 
(13)GraywaterThe term graywater means galley, dishwasher, bath, and laundry waste water. 
(14)Bilge waterThe term bilge water means wastewater that includes lubrication oils, transmission oils, oil sludge or slops, fuel or oil sludge, used oil, used fuel or fuel filters, or oily waste. 
(15)Sewage sludge 
(A)In generalThe term sewage sludge means any solid, semi-solid, or liquid residue removed during the treatment of municipal waste water or domestic sewage. 
(B)InclusionsThe term sewage sludge includes— 
(i)solids removed during primary, secondary, or advanced waste water treatment; 
(ii)scum; 
(iii)septage; 
(iv)portable toilet pumpings; 
(v)type III marine sanitation device pumpings (as defined in part 159 of title 33, Code of Federal Regulations); and 
(vi)sewage sludge products. 
(C)ExclusionsThe term sewage sludge does not include— 
(i)grit or screenings; or 
(ii)ash generated during the incineration of sewage sludge. 
(16)Indian tribeThe term Indian tribe has the meaning given in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b). 
4.Prohibitions and conditions regarding the discharge of sewage, graywater, or bilge water 
(a)Prohibition 
(1)In generalExcept as provided in paragraph (2) and section 11, no cruise vessel entering a port of the United States may discharge sewage, graywater, or bilge water into the waters of the United States.  
(2)ExceptionA cruise vessel described in paragraph (1) may discharge sewage, graywater, or bilge water into the exclusive economic zone but outside the territorial sea, or, in the case of the Great Lakes, beyond any point that is 12 miles from the shore, only if— 
(A) 
(i)in the case of a discharge of sewage or graywater, the discharge meets all applicable effluent limits established under this Act and is in accordance with all other applicable laws (including regulations); or 
(ii)in the case of a discharge of bilge water, the discharge is in accordance with all applicable laws (including regulations); 
(B)the cruise vessel meets all applicable management standards established under this Act; and 
(C)the cruise vessel is not discharging in an area in which the discharge is otherwise prohibited. 
(b)Safety exception 
(1)Scope of exceptionSubsection (a) shall not apply in any case in which— 
(A)a discharge is made solely for the purpose of securing the safety of the cruise vessel or saving a human life at sea; and 
(B)all reasonable precautions have been taken for the purpose of preventing or minimizing the discharge. 
(2)Notification of Commandant 
(A)In generalIf the owner, operator, or master, or other individual in charge, of a cruise vessel authorizes a discharge described in paragraph (1), the individual shall notify the Commandant of the decision to authorize the discharge as soon as practicable, but not later than 24 hours, after authorizing the discharge. 
(B)ReportNot later than 7 days after the date on which an individual described in subparagraph (A) notifies the Commandant of an authorization of a discharge under the safety exception under this paragraph, the individual shall submit to the Commandant a report that includes— 
(i)the quantity and composition of each discharge made under the safety exception; 
(ii)the reason for authorizing each discharge; 
(iii)the location of the vessel during the course of each discharge; and 
(iv)such other supporting information and data as are requested by the Commandant. 
5.Effluent limits for discharges of sewage and graywater 
(a)Effluent limits 
(1)In generalNot later than 3 years after the date of enactment of this Act, the Commandant and the Administrator shall jointly promulgate effluent limits for sewage and graywater discharges from cruise vessels entering ports of the United States. 
(2)RequirementsThe effluent limits shall— 
(A)require the application of the best available technology that will result in the greatest level of effluent reduction achievable, recognizing that the national goal is the elimination of the discharge of all pollutants in sewage and graywater by cruise vessels into the waters of the United States by 2016; and 
(B)require compliance with all relevant water quality criteria standards. 
(b)Minimum limitsThe effluent limits under subsection (a) shall require, at a minimum, that treated sewage and graywater effluent discharges from cruise vessels shall, not later than 3 years after the date of enactment of this Act, meet the following standards: 
(1)In generalThe discharge satisfies the minimum level of effluent quality specified in section 133.102 of title 40, Code of Regulations (or a successor regulation). 
(2)Fecal coliformWith respect to the samples from the discharge during any 30-day period— 
(A)the geometric mean of the samples shall not exceed 20 fecal coliform per 100 milliliters; and 
(B)not more than 10 percent of the samples shall exceed 40 fecal coliform per 100 milliliters. 
(3)Residual chlorineConcentrations of total residual chlorine in samples shall not exceed 10 milligrams per liter. 
(c)Review and revision of effluent limitsThe Commandant and the Administrator shall jointly— 
(1)review the effluent limits required by subsection (a) at least once every 3 years; and 
(2)revise the effluent limits as necessary to incorporate technology available at the time of the review in accordance with subsection (a)(2). 
6.Inspection and sampling 
(a)Development and implementation of inspection program 
(1)In generalThe Commandant, in consultation with the Administrator, shall promulgate regulations to implement an inspection, sampling, and testing program sufficient to verify that cruise vessels calling on ports of the United States are in compliance with— 
(A)this Act (including regulations promulgated under this Act); 
(B)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) (including regulations promulgated under that Act); 
(C)other applicable Federal laws and regulations; and 
(D)all applicable requirements of international agreements. 
(2)InspectionsThe program shall require that— 
(A)regular announced and unannounced inspections be conducted of any relevant aspect of cruise vessel operations, equipment, or discharges, including sampling and testing of cruise vessel discharges; and 
(B)each cruise vessel that calls on a port of the United States shall be subject to an unannounced inspection at least annually. 
(b)RegulationsNot later than 1 year after the date of enactment of this Act, the Commandant, in consultation with the Administrator, shall promulgate regulations that, at a minimum— 
(1)require the owner, operator, or master, or other individual in charge, of a cruise vessel to maintain and produce a logbook detailing the times, types, volumes, and flow rates, origins, and locations of any discharges from the cruise vessel; 
(2)provide for routine announced and unannounced inspections of— 
(A)cruise vessel environmental compliance records and procedures; and 
(B)the functionality and proper operation of installed equipment for abatement and control of any cruise vessel discharge (which equipment shall include equipment intended to treat sewage, graywater, or bilge water); 
(3)require the sampling and testing of cruise vessel discharges that require the owner, operator, or master, or other individual in charge, of a cruise vessel— 
(A)to conduct that sampling or testing; and 
(B)to produce any records of the sampling or testing; 
(4)require any owner, operator, or master, or other individual in charge, of a cruise vessel who has knowledge of a discharge from the cruise vessel in violation of this Act (including regulations promulgated under this Act) to immediately report that discharge to the Commandant (who shall provide notification of the discharge to the Administrator); and 
(5)require the owner, operator, or master, or other individual in charge, of a cruise vessel to provide to the Commandant and Administrator a blueprint of each cruise vessel that includes the location of every discharge pipe and valve. 
(c)Evidence of compliance 
(1)Vessel of the United States 
(A)In generalA cruise vessel registered in the United States to which this Act applies shall have a certificate of inspection issued by the Commandant. 
(B)Issuance of certificateThe Commandant may issue a certificate described in subparagraph (A) only after the cruise vessel has been examined and found to be in compliance with this Act, including prohibitions on discharges and requirements for effluent limits, as determined by the Commandant. 
(C)Validity of certificateA certificate issued under this paragraph— 
(i)shall be valid for a period of not more than 5 years, beginning on the date of issuance of the certificate; 
(ii)may be renewed as specified by the Commandant; and 
(iii)shall be suspended or revoked if the Commandant determines that the cruise vessel for which the certificate was issued is not in compliance with the conditions under which the certificate was issued. 
(D)Special certificatesThe Commandant may issue special certificates to certain vessels that exhibit compliance with this Act and other best practices, as determined by the Commandant. 
(2)Foreign vessel 
(A)In generalA cruise vessel registered in a country other than the United States to which this Act applies may operate in the waters of the United States, or visit a port or place under the jurisdiction of the United States, only if the cruise vessel has been issued a certificate of compliance by the Commandant. 
(B)Issuance of certificateThe Commandant may issue a certificate described in subparagraph (A) to a cruise vessel only after the cruise vessel has been examined and found to be in compliance with this Act, including prohibitions on discharges and requirements for effluent limits, as determined by the Commandant. 
(C)Acceptance of foreign documentationThe Commandant may consider a certificate, endorsement, or document issued by the government of a foreign country under a treaty, convention, or other international agreement to which the United States is a party, in issuing a certificate of compliance under this paragraph (except that such a certificate, endorsement, or document shall not serve as a proxy for certification of compliance with this Act). 
(D)Validity of certificateA certificate issued under this section— 
(i)shall be valid for a period of not more than 24 months, beginning on the date of issuance of the certificate; 
(ii)may be renewed as specified by the Commandant; and 
(iii)shall be suspended or revoked if the Commandant determines that the cruise vessel for which the certificate was issued is not in compliance with the conditions under which the certificate was issued. 
(d)Cruise observer pilot program 
(1)In generalNot later than 1 year after the date of enactment of this Act, the Commandant shall establish, and for each of fiscal years 2006 through 2008, shall carry out, a program for the placement of 2 or more independent observers on cruise vessels for the purpose of monitoring and inspecting cruise vessel operations, equipment, and discharges to ensure compliance with— 
(A)this Act (including regulations promulgated under this Act); and 
(B)all other relevant Federal laws (including regulations) and international agreements. 
(2)ResponsibilitiesAn observer described in paragraph (1) shall— 
(A)observe and inspect— 
(i)onboard environmental treatment systems; 
(ii)use of shore-based treatment and storage facilities; 
(iii)discharges and discharge practices; and 
(iv)blueprints, logbooks, and other relevant information; 
(B)have the authority to interview and otherwise query any crew member with knowledge of vessel operations; 
(C)have access to all data and information made available to government officials under this section; and 
(D)immediately report any known or suspected violation of this Act or any other applicable Federal law or international agreement to— 
(i)the Coast Guard; and 
(ii)the Environmental Protection Agency. 
(3)ReportNot later than January 31, 2008, the Commandant shall submit to Congress a report describing the results, and recommendations for continuance, of the program under this subsection. 
(e)Onboard monitoring system pilot program 
(1)In generalNot later than 1 year after the date of enactment of this Act, the Administrator of the National Oceanic and Atmospheric Administration, in consultation with the Administrator and the Commandant, shall establish, and for each of fiscal years 2006 through 2011, shall carry out, with industry partners as necessary, a pilot program to develop and promote commercialization of technologies to provide real-time data to Federal agencies regarding— 
(A)graywater and sewage discharges from cruise vessels; and 
(B)functioning of cruise vessel components relating to pollution control. 
(2)Technology requirementsTechnologies developed under the program under this subsection— 
(A)shall have the ability to record— 
(i)the location and time of discharges from cruise vessels; 
(ii)the source, content, and volume of those discharges; and 
(iii)the state of components relating to pollution control at the time of the discharges, including whether the components are operating correctly; and 
(B)shall be tested on not less than 10 percent of all cruise vessels operating in the territorial sea of the United States, including large and small vessels. 
(3)Participation of industry 
(A)Competitive selection processIndustry partners willing to participate in the program may do so through a competitive selection process conducted by the Administrator of the National Oceanic and Atmospheric Administration. 
(B)ContributionA selected industry partner shall contribute not less than 20 percent of the cost of the project in which the industry partner participates. 
(4)ReportNot later than January 31, 2008, the Administrator of the National Oceanic and Atmospheric Administration shall submit to Congress a report describing the results, and recommendations for continuance, of the program under this subsection. 
7.Employee protection 
(a)Prohibition of discrimination against persons filing, instituting, or testifying in proceedings under this ActNo person shall terminate the employment of, or in any other way discriminate against (or cause the termination of employment of or discrimination against), any employee or any authorized representative of employees by reason of the fact that the employee or representative— 
(1)has filed, instituted, or caused to be filed or instituted any proceeding under this Act; or 
(2)has testified or is about to testify in any proceeding resulting from the administration or enforcement of the provisions of this Act. 
(b)Application for review; investigation; hearings; review 
(1)In generalAn employee or a representative of employees who believes that the termination of the employment of the employee has occurred, or that the employee has been discriminated against, as a result of the actions of any person in violation of subsection (a) may, not later than 30 days after the date on which the alleged violation occurred, apply to the Secretary of Labor for a review of the alleged termination of employment or discrimination. 
(2)ApplicationA copy of an application for review filed under paragraph (1) shall be sent to the respondent. 
(3)Investigation 
(A)In generalOn receipt of an application for review under paragraph (1), the Secretary of Labor shall carry out an investigation of the complaint. 
(B)RequirementsIn carrying out this subsection, the Secretary of Labor shall— 
(i)provide an opportunity for a public hearing at the request of any party to the review to enable the parties to present information relating to the alleged violation; 
(ii)ensure that, at least 5 days before the date of the hearing, each party to the hearing is provided written notice of the time and place of the hearing; and 
(iii)ensure that the hearing is on the record and subject to section 554 of title 5, United States Code. 
(C)Findings of CommandantOn completion of an investigation under this paragraph, the Secretary of Labor shall— 
(i)make findings of fact; 
(ii)if the Secretary of Labor determines that a violation did occur, issue a decision, incorporating an order and the findings, requiring the person that committed the violation to take such action as is necessary to abate the violation, including the rehiring or reinstatement, with compensation, of an employee or representative of employees to the former position of the employee or representative; and 
(iii)if the Secretary of Labor determines that there was no violation, issue an order denying the application. 
(D)OrderAn order issued by the Secretary of Labor under subparagraph (C) shall be subject to judicial review in the same manner as orders and decisions of the Administrator are subject to judicial review under this Act. 
(c)Costs and expensesIn any case in which an order is issued under this section to abate a violation, at the request of the applicant, a sum equal to the aggregate amount of all costs and expenses (including attorney’s fees), as determined by the Secretary of Labor, to have been reasonably incurred by the applicant for, or in connection with, the institution and prosecution of the proceedings, shall be assessed against the person committing the violation. 
(d)Deliberate violations by employee acting without direction from employer or agentThis section shall not apply to any employee that, without direction from the employer of the employee (or agent of the employer), deliberately violates any provision of this Act. 
8.Judicial review 
(a)Review of actions by Administrator or Commandant; selection of court; fees 
(1)Review of actions 
(A)In generalAny interested person may petition for a review, in the United States circuit court for the circuit in which the person resides or transacts business directly affected by the action of which review is requested— 
(i)of an action of the Commandant in promulgating any effluent limit under section 5; or 
(ii)of an action of the Commandant in carrying out an inspection, sampling, or testing under section 6. 
(B)Deadline for reviewA petition for review under subparagraph (A) shall be made— 
(i)not later than 120 days after the date of promulgation of the limit or standard relating to the review sought; or 
(ii)if the petition for review is based solely on grounds that arose after the date described in clause (i), as soon as practicable after that date. 
(2)Civil and criminal enforcement proceedingsAn action of the Commandant or Administrator with respect to which review could have been obtained under paragraph (1) shall not be subject to judicial review in any civil or criminal proceeding for enforcement. 
(3)Award of feesIn any judicial proceeding under this subsection, a court may award costs of litigation (including reasonable attorney and expert witness fees) to any prevailing or substantially prevailing party in any case in which the court determines such an award to be appropriate. 
(b)Additional evidence 
(1)In generalIn any judicial proceeding instituted under subsection (a) in which review is sought of a determination under this Act required to be made on the record after notice and opportunity for hearing, if any party applies to the court for leave to adduce additional evidence, and demonstrates to the satisfaction of the court that the additional evidence is material and that there were reasonable grounds for the failure to adduce the evidence in the proceeding before the Commandant or Administrator, the court may order the additional evidence (and evidence in rebuttal of the additional evidence) to be taken before the Commandant or Administrator, in such manner and on such terms and conditions as the court determines to be appropriate. 
(2)Modification of findingsOn admission of additional evidence under paragraph (1), the Commandant or Administrator— 
(A)may modify findings of fact of the Commandant or Administrator, as the case may be, relating to a judicial proceeding, or make new findings of fact, by reason of the additional evidence so admitted; and 
(B)shall file with the return of the additional evidence any modified or new findings, and any related recommendations, for the modification or setting aside of any original determinations of the Commandant or Administrator. 
9.Enforcement 
(a)In generalAny person that violates section 4 or any regulation promulgated under this Act may be— 
(1)assessed a class I or class II penalty described in subsection (b); or 
(2)assessed a civil penalty in a civil action under subsection (c). 
(b)Amount of administrative penalty 
(1)Class iThe amount of a class I civil penalty under subsection (a)(1) shall not exceed— 
(A)$10,000 per violation; or 
(B)$25,000 in the aggregate, in the case of multiple violations. 
(2)Class iiThe amount of a class II civil penalty under subsection (a)(1) shall not exceed— 
(A)$10,000 per day for each day during which the violation continues; or 
(B)$125,000 in the aggregate, in the case of multiple violations. 
(3)Separate violationsEach day on which a violation continues shall constitute a separate violation. 
(4)Determination of amountIn determining the amount of a civil penalty under subsection (a)(1), the Commandant or the court, as the case may be, shall consider— 
(A)the seriousness of the violation; 
(B)any economic benefit resulting from the violation; 
(C)any history of violations; 
(D)any good-faith efforts to comply with the applicable requirements; 
(E)the economic impact of the penalty on the violator; and 
(F)such other matters as justice may require. 
(5)Procedure for class i penalty 
(A)In generalBefore assessing a civil penalty under this subsection, the Commandant shall provide to the person to be assessed the penalty— 
(i)written notice of the proposal of the Commandant to assess the penalty; and 
(ii)the opportunity to request, not later than 30 days after the date on which the notice is received by the person, a hearing on the proposed penalty. 
(B)HearingA hearing described in subparagraph (A)(ii)— 
(i)shall not be subject to section 554 or 556 of title 5, United States Code; but 
(ii)shall provide a reasonable opportunity to be heard and to present evidence. 
(6)Procedure for class ii penalty 
(A)In generalExcept as otherwise provided in this subsection, a class II civil penalty shall be assessed and collected in the same manner, and subject to the same provisions, as in the case of civil penalties assessed and collected after notice and an opportunity for a hearing on the record in accordance with section 554 of title 5, United States Code. 
(B)RulesThe Commandant may promulgate rules for discovery procedures for hearings under this subsection. 
(7)Rights of interested persons 
(A)Public noticeBefore issuing an order assessing a class II civil penalty under this subsection, the Commandant shall provide public notice of and reasonable opportunity to comment on the proposed issuance of each order. 
(B)Presentation of evidence 
(i)In generalAny person that comments on a proposed assessment of a class II civil penalty under this subsection shall be given notice of— 
(I)any hearing held under this subsection; and 
(II)any order assessing the penalty. 
(ii)HearingIn any hearing described in clause (i)(I), a person described in clause (i) shall have a reasonable opportunity to be heard and to present evidence. 
(C)Rights of interested persons to a hearing 
(i)In generalIf no hearing is held under subparagraph (B) before the date of issuance of an order assessing a class II civil penalty under this subsection, any person that commented on the proposed assessment may, not later than 30 days after the date of issuance of the order, petition the Commandant— 
(I)to set aside the order; and 
(II)to provide a hearing on the penalty. 
(ii)New evidenceIf any evidence presented by a petitioner in support of the petition under clause (i) is material and was not considered in the issuance of the order, as determined by the Commandant, the Commandant shall immediately— 
(I)set aside the order; and 
(II)provide a hearing in accordance with subparagraph (B)(ii). 
(iii)Denial of hearingIf the Commandant denies a hearing under this subparagraph, the Commandant shall provide to the petitioner, and publish in the Federal Register, notice of and the reasons for the denial. 
(8)Finality of order 
(A)In generalAn order assessing a class II civil penalty under this subsection shall become final on the date that is 30 days after the date of issuance of the order unless, before that date— 
(i)a petition for judicial review is filed under paragraph (10); or 
(ii)a hearing is requested under paragraph (7)(C). 
(B)Denial of hearingIf a hearing is requested under paragraph (7)(C) and subsequently denied, an order assessing a class II civil penalty under this subsection shall become final on the date that is 30 days after the date of the denial. 
(9)Effect of action on complianceNo action by the Commandant under this subsection shall affect the obligation of any person to comply with any provision of this Act. 
(10)Judicial review 
(A)In generalAny person against which a civil penalty is assessed under this subsection, or that commented on the proposed assessment of such a penalty in accordance with paragraph (7), may obtain review of the assessment in a court described in subparagraph (B) by— 
(i)filing a notice of appeal with the court within the 30-day period beginning on the date on which the civil penalty order is issued; and 
(ii)simultaneously sending a copy of the notice by certified mail to the Commandant and the Attorney General. 
(B)Courts of jurisdictionReview of an assessment under subparagraph (A) may be obtained by a person— 
(i)in the case of assessment of a class I civil penalty, in— 
(I)the United States District Court for the District of Columbia; or 
(II)the United States district court for the district in which the violation occurred; or 
(ii)in the case of assessment of a class II civil penalty, in— 
(I)the United States Court of Appeals for the District of Columbia Circuit; or 
(II)the United States circuit court for any other circuit in which the person resides or transacts business. 
(C)Copy of recordOn receipt of notice under subparagraph (A)(ii), the Commandant, shall promptly file with the appropriate court a certified copy of the record on which the order assessing a civil penalty that is the subject of the review was issued. 
(D)Substantial evidenceA court with jurisdiction over a review under this paragraph— 
(i)shall not set aside or remand an order described in subparagraph (C) unless— 
(I)there is not substantial evidence in the record, taken as a whole, to support the finding of a violation; or 
(II)the assessment by the Commandant of the civil penalty constitutes an abuse of discretion; and 
(ii)shall not impose additional civil penalties for the same violation unless the assessment by the Commandant of the civil penalty constitutes an abuse of discretion. 
(11)Collection 
(A)In generalIf any person fails to pay an assessment of a civil penalty after the assessment has become final, or after a court in a proceeding under paragraph (10) has entered a final judgment in favor of the Commandant, the Commandant shall request the Attorney General to bring a civil action in an appropriate district court to recover— 
(i)the amount assessed; and 
(ii)interest that has accrued on the amount assessed, as calculated at currently prevailing rates beginning on the date of the final order or the date of the final judgment, as the case may be. 
(B)NonreviewabilityIn an action to recover an assessed civil penalty under subparagraph (A), the validity, amount, and appropriateness of the civil penalty shall not be subject to judicial review. 
(C)Failure to pay penaltyAny person that fails to pay, on a timely basis, the amount of an assessment of a civil penalty under subparagraph (A) shall be required to pay, in addition to the amount of the civil penalty and accrued interest— 
(i)attorney’s fees and other costs for collection proceedings; and 
(ii)for each quarter during which the failure to pay persists, a quarterly nonpayment penalty in an amount equal to 20 percent of the aggregate amount of the assessed civil penalties and nonpayment penalties of the person that are unpaid as of the beginning of the quarter. 
(12)Subpoenas 
(A)In generalThe Commandant may issue subpoenas for the attendance and testimony of witnesses and the production of relevant papers, books, or documents in connection with hearings under this subsection. 
(B)Refusal to obeyIn case of contumacy or refusal to obey a subpoena issued under this paragraph and served on any person— 
(i)the United States district court for any district in which the person is found, resides, or transacts business, on application by the United States and after notice to the person, shall have jurisdiction to issue an order requiring the person to appear and give testimony before the Commandant or to appear and produce documents before the Commandant; and 
(ii)any failure to obey such an order of the court may be punished by the court as a contempt of the court. 
(c)Civil actionThe Commandant may commence, in the United States district court for the district in which the defendant is located, resides, or transacts business, a civil action to impose a civil penalty under this subsection in an amount not to exceed $25,000 for each day of violation. 
(d)Criminal penalties 
(1)Negligent violationsA person that negligently violates section 4 or any regulation promulgated under this Act commits a Class A misdemeanor. 
(2)Knowing violationsAny person that knowingly violates section 4 or any regulation promulgated under this Act commits a Class D felony. 
(3)False statementsAny person that knowingly makes any false statement, representation, or certification in any record, report, or other document filed or required to be maintained under this Act or any regulation promulgated under this Act, or that falsifies, tampers with, or knowingly renders inaccurate any testing or monitoring device or method required to be maintained under this Act or any regulation promulgated under this Act, commits a Class D felony. 
(e)Rewards 
(1)Payments to individuals 
(A)In generalThe Commandant or the court, as the case may be, may order payment, from a civil penalty or criminal fine collected under this section, of an amount not to exceed 1/2 of the civil penalty or fine, to any individual who furnishes information that leads to the payment of the civil penalty or criminal fine. 
(B)Multiple individualsIf 2 or more individuals provide information described in subparagraph (A), the amount available for payment as a reward shall be divided equitably among the individuals. 
(C)Ineligible individualsNo officer or employee of the United States, a State, or an Indian tribe who furnishes information or renders service in the performance of the official duties of the officer or employee shall be eligible for a reward payment under this subsection. 
(2)Payments to States or Indian tribesThe Commandant or the court, as the case may be, may order payment, from a civil penalty or criminal fine collected under this section, to a State or Indian tribe providing information or investigative assistance that leads to payment of the penalty or fine, of an amount that reflects the level of information or investigative assistance provided. 
(3)Payments divided among States, Indian tribes, and individualsIn a case in which a State or Indian tribe and an individual under paragraph (1) are eligible to receive a reward payment under this subsection, the Commandant or the court shall divide the amount available for the reward equitably among those recipients. 
(f)Liability in remA cruise vessel operated in violation of this Act or any regulation promulgated under this Act— 
(1)shall be liable in rem for any civil penalty or criminal fine imposed under this section; and 
(2)may be subject to a proceeding instituted in the United States district court for any district in which the cruise vessel may be found. 
(g)Compliance orders 
(1)In generalIf the Commandant determines that any person is in violation of section 4 or any regulation promulgated under this Act, the Commandant shall— 
(A)issue an order requiring the person to comply with the section or requirement; or 
(B)bring a civil action in accordance with subsection (b). 
(2)Copies of order, service 
(A)Corporate ordersIn any case in which an order under this subsection is issued to a corporation, a copy of the order shall be served on any appropriate corporate officer. 
(B)Method of service; specificationsAn order issued under this subsection shall— 
(i)be by personal service; 
(ii)state with reasonable specificity the nature of the violation for which the order was issued; and 
(iii)specify a deadline for compliance that is not later than— 
(I)30 days after the date of issuance of the order, in the case of a violation of an interim compliance schedule or operation and maintenance requirement; and 
(II)such date as the Commandant, taking into account the seriousness of the violation and any good faith efforts to comply with applicable requirements, determines to be reasonable, in the case of a violation of a final deadline. 
(h)Civil actions 
(1)In generalThe Commandant may commence a civil action for appropriate relief, including a permanent or temporary injunction, for any violation for which the Commandant is authorized to issue a compliance order under this subsection. 
(2)Court of jurisdiction 
(A)In generalA civil action under this subsection may be brought in the United States district court for the district in which the defendant is located, resides, or is doing business. 
(B)JurisdictionA court described in subparagraph (A) shall have jurisdiction to grant injunctive relief to address a violation, and require compliance, by the defendant. 
10.Citizen suits 
(a)AuthorizationExcept as provided in subsection (c), any citizen may commence a civil action on his or her own behalf— 
(1)against any person (including the United States and any other governmental instrumentality or agency to the extent permitted by the eleventh amendment of the Constitution) that is alleged to be in violation of— 
(A)the conditions imposed by section 4; 
(B)an effluent limit or management standard under this Act; or 
(C)an order issued by the Administrator or Commandant with respect to such a condition, effluent limit, or performance standard; or 
(2)against the Administrator or Commandant, in a case in which there is alleged a failure by the Administrator or Commandant to perform any nondiscretionary act or duty under this Act. 
(b)JurisdictionThe United States district courts shall have jurisdiction, without regard to the amount in controversy or the citizenship of the parties— 
(1)to enforce a condition, effluent limit, performance standard, or order described in subsection (a)(1); 
(2)to order the Administrator or Commandant to perform a nondiscretionary act or duty described in subsection (a)(2); and 
(3)to apply any appropriate civil penalties under section 9(b). 
(c)NoticeNo action may be commenced under this section— 
(1)before the date that is 60 days after the date on which the plaintiff gives notice of the alleged violation— 
(A)to the Administrator or Commandant; and 
(B)to any alleged violator of the condition, limit, standard, or order; or 
(2)if the Administrator or Commandant has commenced and is diligently prosecuting a civil or criminal action on the same matter in a court of the United States (but in any such action, a citizen may intervene as a matter of right). 
(d)Venue 
(1)In generalAny civil action under this section shall be brought in— 
(A)the United States District Court for the District of Columbia; or 
(B)any other United States district court for any judicial district in which a cruise vessel or the owner or operator of a cruise vessel are located. 
(2)InterventionIn a civil action under this section, the Administrator or the Commandant, if not a party, may intervene as a matter of right. 
(3)Procedures 
(A)ServiceIn any case in which a civil action is brought under this section in a court of the United States, the plaintiff shall serve a copy of the complaint on— 
(i)the Attorney General; 
(ii)the Administrator; and 
(iii)the Commandant. 
(B)Consent judgmentsNo consent judgment shall be entered in a civil action under this section to which the United States is not a party before the date that is 45 days after the date of receipt of a copy of the proposed consent judgment by— 
(i)the Attorney General; 
(ii)the Administrator; and 
(iii)the Commandant. 
(e)Litigation costs 
(1)In generalA court of jurisdiction, in issuing any final order in any civil action brought in accordance with this section, may award costs of litigation (including reasonable attorney’s and expert witness fees) to any prevailing or substantially prevailing party, in any case in which the court determines that such an award is appropriate. 
(2)SecurityIn any civil action under this section, the court of jurisdiction may, if a temporary restraining order or preliminary injunction is sought, require the filing of a bond or equivalent security in accordance with the Federal Rules of Civil Procedure. 
(f)Statutory or common law rights not restrictedNothing in this section restricts the rights of any person (or class of persons) under any statute or common law to seek enforcement or other relief (including relief against the Administrator or Commandant). 
(g)Civil action by State governorsA Governor of a State may commence a civil action under subsection (a) of this section, without regard to the limitation under subsection (c), against the Administrator or Commandant in any case in which there is alleged a failure of the Administrator or Commandant to enforce an effluent limit or performance standard under this Act, the violation of which is causing— 
(1)an adverse effect on the public health or welfare in the State; or 
(2)a violation of any water quality requirement in the State. 
11.Alaskan cruise vessels 
(a)Definition of Alaskan cruise vesselIn this section, the term Alaskan cruise vessel means a cruise vessel— 
(1)that seasonally operates in water of or surrounding the State of Alaska; 
(2)in which is installed, not later than the date of enactment of this Act (or, at the option of the Commandant, not later than September 30 of the fiscal year in which this Act is enacted), and certified by the State of Alaska for continuous discharge and operation in accordance with all applicable Federal and State law (including regulations), an advanced treatment system for the treatment and discharge of graywater and sewage; and 
(3)that enters a port of the United States. 
(b)Applicability 
(1)In generalExcept as provided in paragraph (2), an Alaskan cruise vessel shall not be subject to this Act (including regulations promulgated under this Act) until the date that is 15 years after the date of enactment of this Act. 
(2)ExceptionsAn Alaskan cruise vessel— 
(A)shall not be subject to the minimum effluent limits prescribed under section 5(b) until the date that is 3 years after the date of enactment of this Act; 
(B)shall not be subject to effluent limits promulgated under section 5(a) or 5(c) until the date that is 6 years after the date of enactment of this Act; and 
(C)shall be prohibited from discharging sewage, graywater, and bilge water in the territorial sea, in accordance with this Act, as of the date of enactment of this Act. 
12.Ballast waterIt is the sense of Congress that action should be taken to enact legislation requiring strong, mandatory standards for ballast water to reduce the threat of aquatic invasive species. 
13.Funding 
(a)Authorization of appropriationsThere are authorized to be appropriated to the Commandant and the Administrator such sums as are necessary to carry out this Act for each of fiscal years 2006 through 2010. 
(b)Cruise Vessel Pollution Control Fund 
(1)EstablishmentThere is established in the general fund of the Treasury a separate account to be known as the Cruise Vessel Pollution Control Fund (referred to in this section as the Fund). 
(2)Appropriation of amountsThere are appropriated to the Fund such amounts as are deposited in the Fund under subsection (c)(5). 
(3)Use of amounts in FundThe Administrator and the Commandant may use amounts in the fund, without further appropriation, to carry out this Act. 
(c)Fees on cruise vessels 
(1)In generalThe Commandant shall establish and collect from each cruise vessel a reasonable and appropriate fee, in an amount not to exceed $10 for each paying passenger on a cruise vessel voyage, for use in carrying out this Act. 
(2)Adjustment of fee 
(A)In generalThe Commandant shall biennially adjust the amount of the fee established under paragraph (1) to reflect changes in the Consumer Price Index for All Urban Consumers published by the Department of Labor during each 2-year period. 
(B)RoundingThe Commandant may round the adjustment in subparagraph (A) to the nearest 1/10 of a dollar. 
(3)Factors in establishing fees 
(A)In generalIn establishing fees under paragraph (1), the Commandant may establish lower levels of fees and the maximum amount of fees for certain classes of cruise vessels based on— 
(i)size; 
(ii)economic share; and 
(iii)such other factors as are determined to be appropriate by the Commandant and Administrator. 
(B)Fee schedulesAny fee schedule established under paragraph (1), including the level of fees and the maximum amount of fees, shall take into account— 
(i)cruise vessel routes; 
(ii)the frequency of stops at ports of call by cruise vessels; and 
(iii)other relevant considerations. 
(4)Collection of feesA fee established under paragraph (1) shall be collected by the Commandant from the owner or operator of each cruise vessel to which this Act applies. 
(5)Deposits to FundNotwithstanding any other provision of law, all fees collected under this subsection, and all penalties and payments collected for violations of this Act, shall be deposited into the Fund. 
14.Effect on other law 
(a)United StatesNothing in this Act restricts, affects, or amends any other law or the authority of any department, instrumentality, or agency of the United States. 
(b)States and interstate agencies 
(1)In generalExcept as provided in paragraph (2), nothing in this Act precludes or denies the right of any State (including a political subdivision of a State) or interstate agency to adopt or enforce— 
(A)any standard or limit relating to the discharge of pollutants by cruise ships; or 
(B)any requirement relating to the control or abatement of pollution. 
(2)ExceptionIf an effluent limit, performance standard, water quality standard, or any other prohibition or limitation is in effect under Federal law, a State (including a political subdivision of a State) or interstate agency described in paragraph (1) may not adopt or enforce any effluent limit, performance standard, water quality standard, or any other prohibition that— 
(A)is less stringent than the effluent limit, performance standard, water quality standard, or other prohibition or limitation under this Act; or 
(B)impairs or in any manner affects any right or jurisdiction of the State with respect to the waters of the State. 
 
